DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0302,417 to Chun et al. (hereinafter Chun) in view of US Pub. 2016/0374,070 to Ghosh.

In regard claim 21, Chun teaches or discloses a method for transmission of channel state information, comprising:
generating, by an access point, a trigger frame (see Fig. 45, paragraph [0561], [0584], [0601], and [0743], the AP may transmit by generating a UL MU trigger frame),
wherein the trigger frame comprises a type field, a feedback segment retransmission bitmap field, and a resource scheduling message (see Fig. 7, paragraphs [0201], [0203], [0205], [0223], [0338], [0357], [0360], and [0542], each frame type may be subdivided into subtypes. A Feedback Segment Retransmission Bitmap field. The term UL MU scheduling frame may be called “UL MU scheduling frame”),
wherein the type field indicates that the trigger frame is a beamforming report poll trigger frame (see paragraph [0357], the Beamforming Report Poll frame consists of a Frame Control field, a Duration field, an RA (Receiving Address) field, a TA (Transmitting Address) field, a Feedback Segment Retransmission Bitmap field, and an FCS),
wherein the feedback segment retransmission bitmap field indicates a requested feedback segment (see paragraph [0357], and [0360], the Feedback Segment Retransmission Bitmap field indicates the requested feedback segments of a VHT Compressed Beamforming report), and
wherein the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information (see paragraphs [0542], [0575], and [0578], the UL MU scheduling frame may be called “UL MU scheduling frame”. If the ACK frame 3130 contains NACK information, it also may include the reason for NACK or information (e.g., UL MU scheduling information, etc.) for the subsequent procedure. The TXOP (i.e., L-SIG protection period) of the ACK frame 3130 may be extended, and a frame for the next UL MU scheduling or a control frame containing adjustment information for the next UL MU transmission may be included in the TXOP); and 
sending, by the access point, the trigger frame (see Fig. 46b, paragraphs [0542], and [0743], when performing the UL MU transmission, the AP may transmit by generating a UL MU trigger frame including the distributed resource allocation information to at least one STA to which a frequency resource is allocated).
Chun may not explicitly teach or disclose wherein the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information.
However, Ghosh teaches or discloses wherein the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information (see paragraphs [0032], [0033], [0035], [0044], [0057], [0066], [0067], [0068], [0089], [0090], and [0109], receiver after expiration of the sleep interval, if appropriate) to receive the scheduled trigger frame at the start time indicated in the previously received response frame. Upon receiving the scheduled trigger frame, the station 110C then begins transmitting its uplink data using an uplink resource (e.g., a channel or sub-channel) selected from those specified in the scheduled trigger frame. For a given scheduled trigger frame (e.g., S-TF), the uplink scheduler 420 also allocates uplink resources (e.g., sub-channels) to the respective stations assigned to the given scheduled trigger frame. In some examples, the uplink scheduler 420 assigns specific uplink resource(s) to a specific requesting station).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify transmitting data in WLAN system of Chun by including the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information suggested by Ghosh. This modification would provide to reduce the operating time and the power consumption of the station receivers read on paragraph [0025].

In regard claims 22 and 32, Chun teaches or discloses the method according to claim 21, further comprising:
receiving the channel state information sent by the target STA using the communication resource (see paragraph [0298], a VHT NDPA frame may be transmitted before NDP transmission to allow a beamformee to ready to feed back channel state information before receiving the NDP frame).

In regard claims 23 and 33, Chun teaches or discloses the method according to claim 21, wherein before generating the trigger frame, the method further comprises:
sending a null data packet announcement (NDPA) frame, wherein the NDPA frame carries a feedback indication message which indicates the target STA that needs to feedback channel state information (see paragraphs [0297], [0301], [0317], [0318], and [0321], a beamformer transmits a VHT NDPA (VHT Null Data Packet Announcement) frame indicating sounding and transmission for feedback from a beamformee. The VHT NDPA frame refers to a control frame that is used to indicate that channel sounding is initiated and an NDP (Null Data Packet) is transmitted. In other words, a VHT NDPA frame may be transmitted before NDP transmission to allow a beamformee to ready to feed back channel state information before receiving the NDP frame).

In regard claims 24 and 34, Chun teaches or discloses the method according to claim 23, wherein before generating the trigger frame and after sending the NDPA frame, the method further comprises:
sending a null data packet (NDP), wherein the NDP carries a high-efficiency long training sequence to be used for determining the channel state information by the target STA (see paragraphs [0301], [0304], [0326], [0327], and [0328], after transmitting the VHT NDPA frame, the beamformer transmits an NDP after an SIFS. The NDP has a VHT PPDU structure but without a data field. Beamformee 1 acquires downlink channel state information based on the training field included in the NDP and generates feedback information to send to the beamformer).

In regard claims 25 and 35, Chun teaches or discloses the method according to claim 24, wherein there is an inter frame space between the NDP and the trigger frame (see paragraph [0231], an AP and/or an STA perform clear channel assessment (CCA) for sensing a radio channel or a medium for a specific time interval (e.g., a DCF inter-frame space (DIFS)) prior to transmission. If, as a result of the sensing, the medium is determined to be an idle state, the AP and/or the STA starts to transmit a frame through the corresponding medium). 

In regard claim 26, Chun teaches or discloses a method for transmission of channel state information, comprising:
receiving, by a target station (STA), a trigger frame (see Fig. 45, paragraph [0584], each STA may receive the UL MU Trigger frame 3210),
wherein the trigger frame comprises a type field, a feedback segment retransmission bitmap field, and a resource scheduling message (see Fig. 7, paragraphs [0201], [0203], [0205], [0223], [0338], [0357], [0360], and [0542], each frame type may be subdivided into subtypes. A Feedback Segment Retransmission Bitmap field. The term UL MU scheduling frame may be called “UL MU scheduling frame”), wherein the type field indicates that the trigger frame is a beamforming report poll trigger frame (see paragraph [0357], the Beamforming Report Poll frame consists of a Frame Control field, a Duration field, an RA (Receiving Address) field, a TA (Transmitting Address) field, a Feedback Segment Retransmission Bitmap field, and an FCS),
wherein the feedback segment retransmission bitmap field indicates a requested feedback segment (see paragraph [0357], and [0360], the Feedback Segment Retransmission Bitmap field indicates the requested feedback segments of a VHT Compressed Beamforming report), and
wherein the resource scheduling message indicates a communication resource to be used by the target STA for feeding back channel state information (see paragraphs [0542], [0575], and [0578], the UL MU scheduling frame may be called “UL MU scheduling frame”. If the ACK frame 3130 contains NACK information, it also may include the reason for NACK or information (e.g., UL MU scheduling information, etc.) for the subsequent procedure. The TXOP (i.e., L-SIG protection period) of the ACK frame 3130 may be extended, and a frame for the next UL MU scheduling or a control frame containing adjustment information for the next UL MU transmission may be included in the TXOP); and 
in response to receiving the trigger frame, feeding back, by the target STA, the channel state information using the communication resource (see paragraphs [0295], [0296], [0296], [0298], [0304], and [0330], feedback of channel state information between a beamformer (e.g., AP) and a beamformee (e.g., non-AP STA) based on a sounding protocol. The sounding protocol may refer to a procedure of receiving feedback about information on channel state information).
Chun may not explicitly teach or disclose wherein the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information.
However, Ghosh teaches or discloses wherein the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information (see paragraphs [0032], [0033], [0035], [0044], [0057], [0066], [0067], [0068], [0089], [0090], and [0109], receiver after expiration of the sleep interval, if appropriate) to receive the scheduled trigger frame at the start time indicated in the previously received response frame. Upon receiving the scheduled trigger frame, the station 110C then begins transmitting its uplink data using an uplink resource (e.g., a channel or sub-channel) selected from those specified in the scheduled trigger frame. For a given scheduled trigger frame (e.g., S-TF), the uplink scheduler 420 also allocates uplink resources (e.g., sub-channels) to the respective stations assigned to the given scheduled trigger frame. In some examples, the uplink scheduler 420 assigns specific uplink resource(s) to a specific requesting station).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify transmitting data in WLAN system of Chun by including the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information suggested by Ghosh. This modification would provide to reduce the operating time and the power consumption of the station receivers read on paragraph [0025].

In regard claims 27 and 37, Chun teaches or discloses the method according to claim 26, wherein before receiving the trigger frame, the method further comprises:
receiving a null data packet announcement (NDPA) frame (see paragraphs [0298], [0302], [0315], and [0316], beamformees that have received the VHT NDPA frame. STA which receives the VHT NDPA frame), wherein the NDPA frame carries a feedback indication message which indicates that the target STA needs to feed back channel state information (see paragraph [0315], a VHT NDPA frame may consist of a Frame Control field, a Duration field, an RA (Receiving Address) field, a TA (Transmitting Address) field, a Sounding Dialog Token field, an STA Info 1 field through STA info n field, and an FCS).

In regard claims 28 and 38, Chun teaches or discloses the method according to claim 27, wherein before receiving the trigger frame and after receiving the NDPA frame, the method further comprises:
receiving a null data packet (NDP) (see paragraphs [0298], [0305], and [0330], upon receiving the NDP, the target STA for sounding performs channel estimation and acquires channel state information), wherein the NDP carries a high-efficiency long training sequence to be used by the target STA for determining the channel state information (see paragraphs [0304], [0305], [0326], [0327], and [0328]).

In regard claims 29 and 39, Chun teaches or discloses the method according to claim 28, wherein after receiving the NDP, the method further comprises:
determining, by the target STA, the channel state information based on the high- efficiency long training sequence and based on the STA parsing the feedback indication message (see paragraphs [0292], [0295], [0298], [0304], and [0330]).

In regard claims 30 and 40, Chun teaches or discloses the method according to claim 28, wherein there is an inter frame space between the NDP and the trigger frame (see paragraphs [0231], [0247], [0248], [0258], and [0261]).

In regard claim 31, Chun teaches or discloses an apparatus for transmission of channel state information (see Fig. 45), comprising:
at least one processor (see Fig. 46); and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (see Fig. 46);
wherein the at least one processor is configured to execute the programming instructions to facilitate the following operations being performed by the apparatus (see Fig. 46):
generating a trigger frame (see Fig. 45, paragraph [0561], [0584], [0601], and [0743], the AP may transmit by generating a UL MU trigger frame),
wherein the trigger frame comprises a type field, a feedback segment retransmission bitmap field, and a resource scheduling message (see Fig. 7, paragraphs [0201], [0203], [0205], [0223], [0338], [0357], [0360], and [0542], each frame type may be subdivided into subtypes. A Feedback Segment Retransmission Bitmap field. The term UL MU scheduling frame may be called “UL MU scheduling frame”),
wherein the type field indicates that the trigger frame is a beamforming report poll trigger frame (see paragraph [0357], the Beamforming Report Poll frame consists of a Frame Control field, a Duration field, an RA (Receiving Address) field, a TA (Transmitting Address) field, a Feedback Segment Retransmission Bitmap field, and an FCS),
wherein the feedback segment retransmission bitmap field indicates a requested feedback segment (see paragraph [0357], and [0360], the Feedback Segment Retransmission Bitmap field indicates the requested feedback segments of a VHT Compressed Beamforming report), and
wherein the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information (see paragraphs [0542], [0575], and [0578], the UL MU scheduling frame may be called “UL MU scheduling frame”. If the ACK frame 3130 contains NACK information, it also may include the reason for NACK or information (e.g., UL MU scheduling information, etc.) for the subsequent procedure. The TXOP (i.e., L-SIG protection period) of the ACK frame 3130 may be extended, and a frame for the next UL MU scheduling or a control frame containing adjustment information for the next UL MU transmission may be included in the TXOP); and 
sending the trigger frame (see Fig. 46b, paragraphs [0542], and [0743], when performing the UL MU transmission, the AP may transmit by generating a UL MU trigger frame including the distributed resource allocation information to at least one STA to which a frequency resource is allocated).
Chun may not explicitly teach or disclose wherein the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information.
However, Ghosh teaches or discloses wherein the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information (see paragraphs [0032], [0033], [0035], [0044], [0057], [0066], [0067], [0068], [0089], [0090], and [0109], receiver after expiration of the sleep interval, if appropriate) to receive the scheduled trigger frame at the start time indicated in the previously received response frame. Upon receiving the scheduled trigger frame, the station 110C then begins transmitting its uplink data using an uplink resource (e.g., a channel or sub-channel) selected from those specified in the scheduled trigger frame. For a given scheduled trigger frame (e.g., S-TF), the uplink scheduler 420 also allocates uplink resources (e.g., sub-channels) to the respective stations assigned to the given scheduled trigger frame. In some examples, the uplink scheduler 420 assigns specific uplink resource(s) to a specific requesting station).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify transmitting data in WLAN system of Chun by including the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information suggested by Ghosh. This modification would provide to reduce the operating time and the power consumption of the station receivers read on paragraph [0025].

In regard claim 36, Chun teaches or discloses a target station (STA) for transmission of channel state information (see Figs. 45 and 46), comprising:
at least one processor (see Fig. 46); and
anon-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (see Fig. 46);
wherein the at least one processor is configured to execute the programming instructions to facilitate the following operations being performed by the target STA (see Fig. 46):
receiving a trigger frame (see Fig. 45, paragraphs [0584], each STA may receive the UL MU Trigger frame 3210),
wherein the trigger frame comprises a type field, a feedback segment retransmission bitmap field, and a resource scheduling message (see Fig. 7, paragraphs [0201], [0203], [0205], [0223], [0338], [0357], [0360], and [0542], each frame type may be subdivided into subtypes. A Feedback Segment Retransmission Bitmap field. The term UL MU scheduling frame may be called “UL MU scheduling frame”),
wherein the type field indicates that the trigger frame is a beamforming report poll trigger frame (see paragraph [0357], the Beamforming Report Poll frame consists of a Frame Control field, a Duration field, an RA (Receiving Address) field, a TA (Transmitting Address) field, a Feedback Segment Retransmission Bitmap field, and an FCS),
wherein the feedback segment retransmission bitmap field indicates a requested feedback segment (see paragraphs [0357], and [0360], the Feedback Segment Retransmission Bitmap field indicates the requested feedback segments of a VHT Compressed Beamforming report), and
wherein the resource scheduling message indicates a communication resource to be used by the target STA for feeding back channel state information (see paragraphs [0542], [0575], and [0578], the UL MU scheduling frame may be called “UL MU scheduling frame”. If the ACK frame 3130 contains NACK information, it also may include the reason for NACK or information (e.g., UL MU scheduling information, etc.) for the subsequent procedure. The TXOP (i.e., L-SIG protection period) of the ACK frame 3130 may be extended, and a frame for the next UL MU scheduling or a control frame containing adjustment information for the next UL MU transmission may be included in the TXOP); and
in response to receiving the trigger frame, feeding back the channel state information using the communication resource (see paragraphs [0295], [0296], [0296], [0298], [0304], and [0330], feedback of channel state information between a beamformer (e.g., AP) and a beamformee (e.g., non-AP STA) based on a sounding protocol. The sounding protocol may refer to a procedure of receiving feedback about information on channel state information).
Chun may not explicitly teach or disclose wherein the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information.
However, Ghosh teaches or discloses wherein the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information (see paragraphs [0032], [0033], [0035], [0044], [0057], [0066], [0067], [0068], [0089], [0090], and [0109], receiver after expiration of the sleep interval, if appropriate) to receive the scheduled trigger frame at the start time indicated in the previously received response frame. Upon receiving the scheduled trigger frame, the station 110C then begins transmitting its uplink data using an uplink resource (e.g., a channel or sub-channel) selected from those specified in the scheduled trigger frame. For a given scheduled trigger frame (e.g., S-TF), the uplink scheduler 420 also allocates uplink resources (e.g., sub-channels) to the respective stations assigned to the given scheduled trigger frame. In some examples, the uplink scheduler 420 assigns specific uplink resource(s) to a specific requesting station).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify transmitting data in WLAN system of Chun by including the resource scheduling message indicates a communication resource to be used by a target station (STA) for feeding back channel state information suggested by Ghosh. This modification would provide to reduce the operating time and the power consumption of the station receivers read on paragraph [0025].



Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive as following:
As to claims 1-20, these claims are canceled to overcome the previous rejections.	For new claims 21-40, the previous references are no longer applicable to these pending claims. Therefore, the new rejections are established with the new references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 05/31/2022

/PHIRIN SAM/Primary Examiner, Art Unit 2476